 206308 NLRB No. 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Petitioner Union is currently the recognized bargaining rep-resentative of a unit of:All employees of the Grocery, Bakery and Produce departmentsin the Employer's retail grocery stores, excluding assistant man-
ager, third persons, heads of night crew, produce managers, bak-
ery managers, floral managers and photo lab managers.7Act 88 clearance certifies that an individual has not previouslybeen arrested for child molesting.8Meixelsberger was, at the time of the hearing, on maternity leaveand her position was being filled by Kimberly Sadowski.Giant Eagle Markets Company and United Foodand Commercial Workers International Union,
Local Union 23, AFL±CIO±CLC, Petitioner.
Case 6±UC±314August 11, 1992DECISION ON REVIEW AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn November 26, 1991, the Regional Director forRegion 6 issued a Decision, Order and Clarification of
Bargaining Unit in the above-entitled proceeding, perti-
nent portions of which are appended hereto, in which
he refused to clarify the currently recognized bargain-
ing unit to include the classifications of photo depart-
ment sales clerks, telephone operators, and day care
center employees.1Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regulations,
the Petitioner Union filed a timely request for review
of the Regional Director's decision disputing his deter-
mination that the classification of day care center em-
ployees is not an accretion to the recognized unit. On
May 8, 1992, the Board granted the Petitioner Union's
request for review.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Having carefully reviewed the record with respect tothe issue under review, we affirm the finding of the
Regional Director that the day care center employees
are not an accretion to the unit. It is the policy of the
Board to find accretions ``only when the additional
employees have little or no separate group identity
... and when the additional employees share an over-

whelming community of interest with the preexisting
unit to which they are accreted [footnotes omitted].''
Safeway Stores, 256 NLRB 918 (1981). On the recordbefore us as described in the appended portion of the
Regional Director's decision, we are satisfied that the
day care center employees do not share a sufficient
community of interest to meet the Board's policy for
accretion.APPENDIXDAY CARE CENTER EMPLOYEESThe record reveals that prior to March 1991, the Employeremployed no day care personnel. In March 1991 shortly be-fore the expiration of the 1988±1991 collective-bargainingagreement, a child care facility opened at the New Kensing-
ton, Pennsylvania, store. To date that store remains the only
one with such a facility.The record reveals that the day care center was establishedas a free babysitting service for customers while they are
shopping in the store. Customers may leave young children
in an attended area while they shop. The day care center is
an area approximately 20 feet by 20 feet, located in the front
end of the store in an area which was intended to be a group
of shops. It is separated from the selling floor by a glass wall
in the front, and has its own door.Day care center employees must have State of Pennsyl-vania Act 88 clearance,7CPR child training, Red Cross train-ing and some experience or education in child care. Their
day to day responsibilities include filling out a registration
form when the child is admitted to the area, attending to the
child while he or she is in the center, insuring that the same
parent who initially brought the child to the center is the one
to pick up the child and completing logs registering the times
a child is in the center.Child care workers wear ``Giant Eagle'' name tags, do notwear uniforms, and receive wages between $4.50 per hour
and $6.00 per hour. Their shifts are 9:00 a.m. to 5:30 p.m.
and 12:30 p.m. to 9:00 p.m. They use the same break room
as do unit employees. Child care workers have the option of
a 401(k) savings plan, and have different health care and
pension benefits from the unit employees. They have no
rights for the purpose of bumping into unit positions, nor
may unit people ``bump'' into day care positions.The day care center is staffed by Manager LoriMeixelsberger8who reports to the store manager and threeother employees, Pat Potocnak, Melissa Remper and Kim-
berly Sadowski. Meixelsberger's responsibilities include
scheduling the other employees, granting time off and direct-
ing the employees in the course of their jobs in addition to
herself directly engaging in child care responsibilities. While
she may have input into hiring decisions, the situation has
not yet occurred. She does not attend supervisory meetings,
nor does she have the authority to grant raises. While it ap-
pears that Meixelsberger has the authority to remove employ-
ees from a particular daily schedule for gross rules infrac-
tions, it does not appear that she has the authority to fire or
otherwise discipline the employees. In this regard she would
report the situation to the store manager. Meixelsberger is
hourly paid as are the other employees, and receives no over-
time.The reord reveals that on several occasions just after theday care center opened, employees of the center worked as
baggers during busy times in the store. Similarly, on two or
three occasions cash office employees, including unit em-
ployees, filled in for day care employees who were taking
breaks. The record reveals, however, that since at least June
1991, photo lab managers or other store managers have as-
sumed the fill-in responsibilities for day care employees on
breaks, and no day care employees have performed bagging
or other unit work. 207GIANT EAGLE MARKETS9I note that the Union made no specific attempt during the 1991contract negotiations to include the day care center employees in the
unit. However, in view of my determination herein, I deem it unnec-
essary to pass on the Employer's contention that the unit clarifica-
tion proceeding was improperly invoked by the Petitioner to include
the day care center employees in the unit.Based upon the above, and the record as whole, and notingparticularly that the day care employees have little or no
work contact or interchange with unit employees, perform
completely dissimilar job functions, require specialized li-
censing and educational prerequisites for hiring and enjoy
separate health insurance, savings and pension benefits, I
find that the day care employees do not enjoy a sufficient
community of interest with the unit employees to be included
in the unit described herein. Accordingly, I shall clarify theexisting bargaining unit by excluding therefrom the day careemployees.9